Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected manufacturing apparatus for manufacturing an optical element, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/30/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The use of the term Magnescale, which is a trade name or a mark used in commerce or alternatively a corporation, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 
The Specification includes various terms or phrases in parentheses.  These are considered part of the disclosure and of record, where not described in the disclosure the terms in parentheses are considered equivalents as discussed further below.

Claim Interpretation

Claim 1 refers to the term mass however the originally filed specification states on page 18, “mass (weight)” thus mass and weight are considered equivalent for the purpose of examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites, “measuring one of a diameter and mass of the molding material; calculating a target thickness of the optical element based on one of the diameter and the mass of the molding material;”
 It is unclear if the claim intends to state that either a diameter or the mass of the molding material is measured or both are measured.  Giving the claims the broadest reasonable interpretation in view of the specification it does not appear that there is disclosure of calculating  a target thickness from both or mass of the molding material to then determine the “target thickness” referred to in claim 6, thus for the purpose of this examination it is determined that applicant intended either the diameter or mass may be measured.  Appropriate clarification is respectfully required.
Claim 10 recites, “relational expression” it is unclear if this is meant to refer to a mathematical equation.  In light of the specification and the “calculating” required in the claim the term, “relational expression” is interpreted as a mathematical relation as it need to be calculated.  Appropriate clarification is required as necessary.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 2005/0076678) referred to as Sawada herein after.

Regarding claim 6, Sawada discloses a method of manufacturing an optical element [0077]-[0097] disclosing a lens including two spherical segments and a cylindrical portion (depicted in Fig 1 including a molded article prior to polishing or grinding [0118] or alternatively in the annotated Fig 1 included below the optically functional lens discussed in at least [0002]) 

    PNG
    media_image1.png
    517
    795
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    542
    838
    media_image2.png
    Greyscale

Sawada discloses performing press molding using a mold on a molding material that is softened by heat (see at least [0091])
Sawada discloses measuring weight, or mass, of the molding material [0095], [0105].  Paragraph [0116] of Sawada discloses having specific weight glass gobs thus some measuring means necessarily exists (for example [0124]).  Sawada uses the weight amount to then calculate the volume of a spherical glass material to be molded, or obtained, using lens design software (at least [0116]).
One skilled in the art necessarily understands that the volume of the glass gob (i.e. molding material or preform to be precision press molded) necessarily corresponds to the volume of the obtained lens. Although Sawada does not specifically disclose the limitation of claim 1 as recited of, “calculating a target thickness of the optical element based on one of the diameter and the mass of the molding material” Sawada states, “Normally the final lens shape is determined at first, and then, the shape, weight, and the molding material for manufacturing the lens are decided” [0004] and further 
As stated previously, Sawada does not disclose the precise wording of “calculating a target thickness of the optical element based on one of the diameter and the mass of the molding material”  however; calculating the volume of a spherical glass material to be molded, or obtained, such as that of Fig 1 of Sawada necessarily uses the target thickness of the glass to be molded [0016] as claimed because the most efficient mathematics to determine the volume of the lens of Fig 1 uses the volume of the cylindrical disc (πr2h) wherein h is the height of the disc shaped center shown in annotated Fig 1 above added to the volumes of each of the first spherical section and second spherical sections above thus including their heights noted herein as (h1, h2) respectively.  
It is obvious to one skilled in the art that  h+h1+h2= thickness obtained and in the optimum situation desired by Sawada this is obviously the target thickness.  In order to calculate the volume of the optical article to be molded of Sawada the target thickness would be necessary, whether in total or separated into each segment.  The calculation for the volume of the spherical segment is shown below for convenience.

    PNG
    media_image3.png
    449
    762
    media_image3.png
    Greyscale

As one of ordinary skill in the art of precision press molding of optical lenses or mathematics would know that the thickness of the finished article is part of determining the shape and weight of the finished article and “controlling an inter-mold distance of the mold at a time of press molding such that a thickness of the optical element becomes the target thickness.” would yield the desired shape article with as little waste as possible as desired by Sawada.
Additionally, the term, “controlling” in present claim 6, is not recited in such a way that would distinguish it from mere pressing to obtain a lens of desired shape.
Regarding claims 7-8, the calculating discussed above necessarily calculates the target thickness of the optical element by
calculating a volume of the molding material based on one of the diameter and the mass of the molding material, and
calculating heights of the spherical segments and the cylindrical portion of the optical element based on the volume of the molding material, a target outer diameter of the optical element set in advance, and curvatures of the spherical elements of the optical element.
Because in order to determine the desired volume as indicated desirable by Sawada one skilled in the art would add the volume of each spherical cap section and add it to the volume of the disk shaped section, to determine the volume of each of these sections the height of each section (spherical caps and disk) would need to be known and thus adding to equal a target thickness as stated above, “uses the volume of the cylindrical disc (πr2h) wherein h is the height of the disc shaped center plus the volumes of each of the spherical sections thus including their height (h1, h2) respectively.” 
Specifically regarding the limitation of claim 8 requiring, calculating the height of the cylindrical portion of the optical element based on the volume of the cylindrical portion and the target outer diameter of the optical element the radius is necessary to calculate the desired volume as stated above thus the diameter/2 is the most precise way to determine each radius as is known by one skilled in the art of optical elements and mathematics.
Regarding claim 9, one skilled in the art of mathematics or optical elements or at least glass manufacturing knows the equation
Volume=m/ρ    where m is mass and ρ is density
Sawada discloses measuring the mass, or weight, measuring mass of the molding material or/ and the volume, therefore it would be obvious to one skilled in the use this known equation where the density of the molding material being be set in advance to art to determine the volume of the molding material as taught by Sawada.

   that calculating the target thickness of the optical element from one of the diameter and the mass of the molding material by using a relational expression (each discussed above) between one of the diameter and the mass of the molding material obtained before molding and the thickness of the optical element obtained after molding, the relational expression being formed in advance, wherein the target thickness is optimally the thickness of the optical element after molding.
In summary of claims 1-10, The equations are all known for determining the volume of the optical element after molding and Sawada discloses optimizing the mass (volume) of the molding material and it would be obvious to one skilled in the art to modify the software to use the known equations for determining volume of the molding material to precisely obtain the volume of the optical lens obtained with as little excess material as possible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4369053- discloses adjusting mass of gob during each operating cycle being detected by distance transducer, US 20090205875 adjusting pressure, US 20110185770 adjusting pressure, US 20110016920 droplet volume, US 6270699 calculating volume.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741